Case 1:19-cv-23621-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 3



                                            IN THE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                            Case No.

  MOSHE OZ,                                               )
                                                          )
                                                          )
          Plaintiff,                                      )
                          v.                              )
                                                          )
  RWC GROUP, LLC, a Pennsylvania limited                  )
  liability company,                                      )
                                                          )
          Defendant.                                      )
                                                           )

                                    COMPLAINT FOR DAMAGES

          Plaintiff Moshe Oz sues defendant RWC Group, LLC and states:

                                                   PARTIES

          1.      Plaintiff Moshe Oz is a citizen of the State of Israel who is domiciled in Israel.

          2.      Defendant RWC Group, LLC is a Pennsylvania limited liability company with its

  principal place of business in Broward County, Florida.

                                     JURISDICTION AND VENUE

          3.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(a)(2) because plaintiff is a citizen of Israel and defendant is a citizen of Florida and the

  amount in controversy is in excess of $75,000.00.

          4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events and omissions giving rise to plaintiff’s claims occurred in this district.




                                                          1
                                          PAYTON & ASSOCIATES, LLC
                       2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
Case 1:19-cv-23621-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 3



                                       FACTUAL ALLEGATIONS

                                                   COUNT I

         5.      On or about February 15, 2016, defendant executed and delivered a Business Loan

  Agreement, a copy being attached, to plaintiff.

         6.      Plaintiff owns and holds the Business Loan Agreement.

         7.      Defendant failed to pay the Business Loan Agreement when due.

         8.      Defendant owes plaintiff $1,685,000.00 that is due with interest since February 15,

  2017, pursuant to the agreement.

         9.      All conditions precedent to this action have occurred, been performed or were

  waived.

         10.     Plaintiff has engaged the undersigned firm of attorneys and has agreed to pay the

  said firm a reasonable fee for its services.

         Wherefore, plaintiff demands judgment for damages against the defendant together with

  interest, costs and attorneys’ fees and such other relief as is just and meet.

                                                   COUNT II

         Plaintiff sues defendant and re-alleges paragraphs 1-3 inclusive, 8 and 9, and further

  alleges:

         11.     Defendant owes plaintiff $1,685,000.00 that is due with interest since February 16,

  2016, for money lent by plaintiff to defendant on that date.




                                                          2
                                          PAYTON & ASSOCIATES, LLC
                       2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
Case 1:19-cv-23621-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 3



         Wherefore, plaintiff demands judgment for damages against the defendant together with

  interest, costs and attorneys’ fees and such other relief as is just and meet.

                                                  COUNT III

         Plaintiff sues defendant and re-alleges paragraphs 1-3 inclusive, 8 and 9, and further

  alleges:

         12.     On the following dates, Eldad Oz loaned defendant the sums of money reflected below:

                 March 10, 2017             $60,000           March 10, 2018

                 March 29, 2017             $80,000           March 29, 2018

                 April 5, 2017              $10,000           April 5, 2018.

         13.     Eldad Oz orally assigned the said loans to Oz Asset Management.

         14.     All conditions precedent to this action have occurred, been performed or were

  waived.

         Wherefore, plaintiff demands judgment for damages against the defendant together with

  interest and costs and such other relief as is just and meet.

         Dated August 28, 2019.


                                                      PAYTON & ASSOCIATES, LLC
                                                      Attorneys for Plaintiff
                                                      2 S. Biscayne Boulevard
                                                      Suite 2300
                                                      Miami, FL 33131
                                                      Tel. 305-372-3500
                                                      Email: payton@payton-law.com
                                                              smorejon@payton-law.com

                                            By:               /s/ Harry A. Payton, Esq.
                                                              Harry A. Payton, Esq.
                                                              FBN: 097527




                                                          3
                                          PAYTON & ASSOCIATES, LLC
                       2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
